office_of_chief_counsel internal_revenue_service memorandum number release date cc fip b04 jeglover pref-112116-15 uilc date july to j paul knap attorney cc lb_i rfth ch2m from alexis a macivor branch chief branch financial institutions products third party communication none date of communication not applicable subject treatment of reimbursements on high deductible policies under sec_832 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer tax period ------- ------------------------------------------------- issue sec_1 is taxpayer entitled to a loss incurred under sec_832 for uncollectible deductibles is taxpayer entitled to a deduction under sec_832 for a bad_debt within the scope of sec_166 for uncollectible deductibles conclusion sec_1 under sec_832 as constrained by sec_1_832-4 taxpayer is not entitled to a loss incurred for uncollectible deductibles using its current methodology under sec_832 taxpayer is entitled to a deduction for a bad_debt within the scope of sec_166 for an uncollectible deductible to the extent consistent with sec_832 pref-112116-15 facts taxpayer writes high deductible policies covering workers’ compensation automobile and general liability these policies are implemented through a base policy with a high deductible endorsement and an accompanying negotiated security_agreement state law requires an insurer providing workers’ compensation or automobile liability coverage to pay claimants on a first-dollar basis without regard to any applicable deductibles that might apply this requirement is imposed even if the insurer does not expect the insured to reimburse the deductible or the insured is insolvent or bankrupt accordingly the base policy provides that taxpayer will pay the full amount of all claims on behalf of the insured just as it would if the policy did not have any deductible the endorsement sets forth the amount and terms of the deductible and provides that the insured will reimburse taxpayer for claims that taxpayer pays that are within the deductible limit the portion of claims for which the insured agrees to reimburse taxpayer is referred to as the deductible layer the separately negotiated security_agreement addresses the amount and type of collateral taxpayer requires for purposes of annual_statement reporting unpaid loss_reserves for high deductible plans shall be determined in accordance with the national association of insurance commissioners’ naic statement of statutory accounting principles ssap reserves for claims arising under high deductible plans shall be established net of the deductible however no reserve credit shall be permitted for any claim where any amount due from the insured has been determined to be uncollectible ssap taxpayer complies with this statutory accounting guidance taxpayer monitors bankruptcy filings delinquent premium payments and other legal notices as well as information provided by underwriters brokers agents and others to determine if the insured is unlikely to be able to fulfill its obligations to reimburse taxpayer for the deductible layer amount if taxpayer is of the opinion that any portion of a deductible layer reimbursement recoverable has become uncollectible taxpayer establishes a supplemental reserve for the amount of the uncollectible reimbursement to reverse the reserve credit as required by ssap the supplemental reserve only includes deductible layer amounts that relate to claims for which unpaid loss_reserves have been established and are deemed uncollectible it does not include amounts that are an actuarial estimate of deductible amounts that may be uncollectible in the future when the unpaid loss reserve and supplemental reserve are combined taxpayer reports an appropriate level of reserves in compliance with ssap on its annual_statement when a claim is paid taxpayer releases the unpaid loss reserve and supplemental reserve attributable to the paid loss the deductible layer amount is then reported as a receivable and if uncollectible in whole or part a bad_debt in which case the uncollectible deductible layer amount is reported as an uncollectible receivable taxpayer provided the following example illustrating the methodology pref-112116-15 assume a policy with a dollar_figure million limit and a dollar_figure reimbursable deductible layer loss events occur that taxpayer values at dollar_figure taxpayer initially adds dollar_figure to unpaid_losses and nets the reimbursable deductible layer amount of dollar_figure producing a final unpaid loss of dollar_figure assume the insured posted dollar_figure of collateral and taxpayer learns the insured is in bankruptcy and the estimated bankruptcy recoverable is dollar_figure accordingly the actual deductible layer amount reimbursement will be dollar_figure rather than the contractually mandated dollar_figure accordingly taxpayer increases the supplemental reserve by dollar_figure which is then added to unpaid_losses producing aggregate unpaid_losses of dollar_figure when taxpayer pays the claim it reduces unpaid_losses by dollar_figure taxpayer posts a receivable of dollar_figure the nominal reimbursement and applies the collateral of dollar_figure for a net receivable of dollar_figure taxpayer also reports a contra asset of dollar_figure to reflect the portion of the receivable that it does not expect to recover although the specific terms of each contract may vary common to each specimen submitted to our office is that taxpayer is not entitled to reimbursement until taxpayer has actually paid the claim the issues presented as with most issues arising under the application of subchapter_l is not whether an item is includible in or deductible from gross_income but the time of recognizing the item and the analytical reason for that recognition and timing law and analysis issue sec_831 imposes tax computed as provided in sec_11 for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company sec_832 defines taxable_income for a company subject_to sec_831 to be the gross_income defined in sec_832 less the deductions allowed by sec_832 sec_832 defines gross_income to include the combined gross amount earned during the taxable_year from investment_income and from underwriting_income for purposes of illustration discounting required by sec_846 is ignored for example one endorsement specimen provides taxpayer will pay part of all of any deductible amounts or ‘allocated loss adjustment expense’ to effect settlement of any claim and upon notification of the action taken the insured will reimburse us for such part of any deductible amounts or ‘allocated loss adjustment expenses’ as shown on the billing from us another provides the insured will be billed periodically following the effective date of the contract for the following paid losses within the deductible amounts plus applicable paid alae paid during the period pref-112116-15 computed on the basis of the underwriting and investment exhibit of the annual_statement approved by the naic sec_832 defines underwriting_income to be premiums earned on insurance contracts during the taxable_year less losses_incurred and expenses_incurred see also sec_832 allowing a deduction for losses_incurred as defined in sec_832 sec_1_832-4 of the income_tax regulations provides that the underwriting and investment exhibit of the annual_statement is presumed to reflect the true net_income of the company and insofar as it is not inconsistent with the provisions of the code will be recognized and used as a basis for that purpose all items of the exhibit however do not reflect an insurance company’s income as defined in the code sec_832 defines premiums earned as gross premiums written on insurance contracts during the taxable_year reduced by return_premiums and premiums_paid for reinsurance plu sec_80 percent of unearned premiums on outstanding business at the end of the preceding_taxable_year and reduced by percent of the unearned premiums on outstanding business at the end of the taxable_year sec_1_832-4 defines gross premiums written as amounts payable for insurance coverage the label placed on a payment in a contract does not determine whether an amount is a gross premium written gross premiums written do not include other items of income for example charges for providing loss adjustment or claims processing services under administrative or cost-plus arrangements gross premiums written on an insurance_contract include all amounts payable for the effective period of the insurance_contract sec_832 defines losses_incurred to be losses_incurred during the taxable_year on insurance contracts computed by taking losses paid during the taxable_year reduced by salvage and reinsurance recovered during the taxable_year adding all unpaid_losses on life_insurance contracts plus all discounted_unpaid_losses outstanding at the end of the taxable_year deducting unpaid_losses on life_insurance contracts plus all discounted_unpaid_losses outstanding at the end of the preceding_taxable_year and adding estimated salvage and reinsurance recoverable at the end of the preceding year and deducing estimated salvage and reinsurance recoverable as of the end of the taxable_year sec_1_832-4 provides that to the extent that amounts paid or payable with respect to an arrangement are not gross premiums written the insurance_company may not treat amounts payable to customers under the applicable_portion of such arrangements as losses_incurred described in sec_832 in general a taxpayer is not allowed to deduct an otherwise deductible amount if the taxpayer is entitled to reimbursement unless the reimbursement is included in gross_income is worthless or is unlikely to be collected 61_f2d_950 2d cir aff’g 24_bta_518 addressograph-multigraph corp v commissioner 4_tcm_147 findley v u s pref-112116-15 f w services inc v commissioner tcmemo_2010_128 af459_fedappx_389 5th cir unpublished opinion involved funding of the deductible layer of a workers’ compensation policy and an employer’s liability policy with a reserve fund contract entered into with an affiliate of the insurers the court upheld disallowance of a deduction for amounts paid into the reserve fund in excess of the actual claims and expenses paid during the year holding that the payments to the reserve fund provided only assurance that the deductible amounts would be paid and did not alter the risk inherent in the true insurance a reserve arrangement does not morph into insurance just because there is an insurance_policy next to it taxpayer did not include the deductible layer amount in gross premiums written therefore sec_1_832-4 prohibits taxpayer from including the reimbursable deductible layer amount as a component of sec_832 losses_incurred if taxpayer had included the reimbursable deductible in gross premiums taxpayer could have included the reimbursable deductible component of losses as losses_incurred issue under sec_832 the taxable_income of an insurance_company taxable under sec_831 is the gross_income as defined in sec_832 less the deductions allowed by sec_832 sec_832 allows deductions other than those specified in sec_832 as provided in sec_161 - and in sec_401 - sec_1_832-4 provides that the underwriting and investment exhibit of the annual_statement is presumed to reflect the true net_income of the company and insofar as it is not inconsistent with the provisions of the code will be recognized and used as a basis for that purpose accordingly taxpayer is generally subject_to the accrual_method of accounting sec_448 see also eg 65_tc_897 we note that petitioner in accordance with the instructions on filling out the income statements of the underwriting and investment exhibit on the annual_statement form is required to use the accrual_method of accounting aff’d in part 571_f2d_514 10th cir city investing co v commissioner tcmemo_1987_36 aff’d sub nom 875_f2d_377 2nd cir cert den sub nom 493_us_1069 sec_166 allows as a deduction any debt which becomes worthless within the taxable_year while sec_166 provides that when satisfied that a debt is recoverable only in part the secretary may allow such debt in an amount not in excess of the part charged off within the taxable_year as a deduction sec_166 provides that for purposes of sec_166 the basis for determining the amount of the deduction for any bad 28_fsupp_715 w d la 11_tc_843 supplementing 7_tc_1310 pittsburgh indus eng’g co v commissioner 9_tcm_1132 see weihrauch v commissioner 37_tcm_28 revrul_75_46 1975_1_cb_55 pref-112116-15 debt shall be the adjusted_basis provided in sec_1011 for determining the loss from the sale_or_other_disposition of property sec_1_166-1 provides that only a bona_fide debt qualifies for purposes of sec_166 a bona_fide debt is a debt which arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money a debt arising out of the receivables of an accrual_method taxpayer is deemed to be an enforceable obligation for these purposes to the extent that the income such debt represents has been included in the return of income for the year for which the deduction as a bad_debt is claimed or for a prior taxable_year that the bad_debt is not due at the time of deduction shall not itself prevent its allowance under this section under sec_1_166-2 in determining whether a debt is worthless in whole or part the service will consider all pertinent evidence including the value of the collateral if any securing the debt and the financial condition of the debtor sec_1_166-3 provides that a deduction under sec_166 on account of partially worthless debts shall be allowed with respect to specific debts only sec_832 provides that nothing in sec_832 shall permit the same item to be deducted more than once for the uncollectible deductible layer reimbursement amount to be a debt within the scope of sec_166 it must be a bona_fide debt a debt is bona_fide if taxpayer’s contractual rights to reimbursement are a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1_166-1 here prior to taxpayer’s payment of a claim taxpayer does not have an enforceable claim to reimbursement hence there is no debt from the insured to the taxpayer until taxpayer’s payment of the claim the debt would be deemed an enforceable obligation for purposes of sec_1_166-1 if the income such debt represents has been included in the return of income for the year for which the deduction is claimed or for a prior taxable_year here consistent with the finding under issue that the deductible layer amount was not included in gross premiums written it does not appear that taxpayer included the reimbursement in income for the year for which the deduction is claimed or for a prior taxable_year once taxpayer has paid the claim taxpayer has a contractual right to reimbursement that is a bona_fide debt for purposes of sec_166 if all or part of the debt is later determined to be worthless taxpayer may claim a full or partial deduction sec_1_166-2 if taxpayer had included both the reimbursable deductible in gross premiums and the reimbursable deductible component of losses as losses_incurred taxpayer may not also claim a deduction for the bad_debt sec_832 pref-112116-15 accounting for uncollectible deductible layer the proper accounting for the uncollectible deductible layer reimbursement given that it was not included in gross premiums written would be for taxpayer to take a deduction under sec_832 as an allowable sec_166 deduction at the time taxpayer’s right to reimbursement is determined to be worthless ie uncollectible under sec_1_166-2 this conclusion can be illustrated through the above example involving a policy with a dollar_figure million limit and a dollar_figure reimbursable deductible layer amount under which loss events occur that taxpayer values at dollar_figure taxpayer will be required to disburse dollar_figure and nominally should be reimbursed for dollar_figure with the balance of dollar_figure borne by taxpayer however in addition to the posted collateral of dollar_figure consistent with sec_1_166-2 taxpayer has determined that it is able to recover only an additional dollar_figure leaving a dollar_figure deficit in the amount reimbursed taxpayer has a loss incurred under sec_832 of dollar_figure and an obligation to disburse dollar_figure as taxpayer pays the claims it should recognize losses paid under sec_832 of dollar_figure and has a non-deductible disbursement of dollar_figure for which it has a nominal right of recovery thus creating the bona_fide debt of dollar_figure because taxpayer has determined consistent with sec_1_166-2 that it is able to collect only dollar_figure of that debt taxpayer may claim a deduction under sec_832 as an allowable sec_166 deduction for dollar_figure this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information determined to be necessary please contact this office for our views if disclosure is this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions for illustration purposes the discounting required by sec_846 is ignored
